


110 HR 5705 IH: Clean Energy Partnership with India

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5705
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mr. McDermott (for
			 himself and Mr. Markey) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To establish a commission to study methods for improving
		  and promoting bilateral renewable energy cooperation between the United States
		  and India, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy Partnership with India
			 Act of 2008.
		2.Renewable Energy
			 DefinedFor purposes of this
			 Act, the term renewable energy means an energy supply or end-use
			 technology (including solar technology, wind technology, geothermal technology,
			 hydroelectric technology, and carbon capture technology), that over its life
			 cycle and compared to a similar technology already in commercial use—
			(1)is reliable,
			 affordable, economically viable, socially acceptable, and compatible with the
			 needs and norms of—
				(A)each country that has a generating plant
			 that generates energy that is used in India or the United States; and
				(B)each country that uses energy or end-use
			 technology that is generated or produced in India or the United States;
				(2)results in—
				(A)reduced emissions
			 of greenhouse gases; or
				(B)increased
			 geological sequestration of greenhouse gases; and
				(3)may result
			 in—
				(A)substantially
			 reduced emissions of air pollutants; or
				(B)the generation of
			 substantially smaller or less hazardous quantities of solid or liquid
			 waste.
				ICongressional
			 Commission on Renewable Power Technology Commerce
			101.EstablishmentThere is established in the legislative
			 branch a commission to be known as the Congressional Commission on Renewable
			 Power Technology Commerce with India (in this title referred to as the
			 Commission). The Commission shall study the methods of improving
			 and promoting bilateral renewable energy cooperation between the United States
			 and India.
			102.Duties of the
			 CommissionThe Commission
			 shall make recommendations to Congress and the President on methods and
			 strategies to develop joint energy policy between the United States and India
			 to provide reliable energy throughout India through the utilization of
			 renewable, environmentally–friendly means of production. The Commission shall
			 submit to Congress and the President a report containing—
				(1)a
			 description of—
					(A)general market
			 conditions for energy in India and the potential for renewable technology
			 solutions in particular;
					(B)key policy
			 constraints that exist in the United States and India for the production and
			 distribution of renewable energy in India;
					(C)best practices for
			 public, private, and public-private partnerships that can spur investment in
			 Indian energy production and distribution through renewable means in India;
			 and
					(D)key constraints
			 preventing renewable technology companies organized under the laws of the
			 United States or any State from investing in India; and
					(2)its
			 recommendations—
					(A)to address the
			 constraints described by the Commission under paragraph (1)(D);
					(B)regarding policy
			 measures that the governments of India and the United States could take to help
			 realize the full potential of its collaboration with the United States on
			 energy policy;
					(C)for developing an optimal framework for
			 joint research and development opportunities related to renewable energy
			 between the United States and India in the private, educational, and public
			 sectors; and
					(D)regarding the
			 ideal role for energy-related end-user devices (such as energy-efficient
			 devices used in residential and commercial buildings) in a policy emphasizing
			 energy efficiency.
					103.Membership
				(a)Number and
			 Appointment
					(1)In
			 generalThe Commission shall be composed of 15 members appointed
			 as follows:
						(A)Five members
			 appointed by the President, including at least two representatives of
			 nongovernmental organizations.
						(B)Three members
			 appointed by the Speaker of the House of Representatives and two members
			 appointed by the minority leader of the House of Representatives.
						(C)Three members
			 appointed by the majority leader of the Senate and two members appointed by the
			 minority leader of the Senate.
						(2)ChairpersonAt
			 the time of appointment, the President shall designate one of the members
			 appointed in paragraph (1)(A) as the Chairperson of the Commission.
					(b)QualificationsTo
			 be eligible for appointment as a member of the Commission, an individual shall
			 be of recognized standing and distinction in one or more of the
			 following:
					(1)Renewable energy
			 production.
					(2)The transmission
			 and distribution of energy.
					(3)Energy
			 efficiency.
					(4)Business.
					(5)Entrepreneurship.
					(6)Academia and
			 public policy.
					(c)Deadline for
			 appointmentThe members of the Commission shall be appointed
			 before the end of the 60-day period beginning on the date of the enactment of
			 this title.
				(d)Terms
					(1)In
			 generalEach member shall be appointed for the life of the
			 Commission.
					(2)VacanciesA
			 vacancy in the Commission shall not affect the power of the remaining members
			 to execute the duties of the Commission. Any such vacancy shall be filled in
			 the same manner in which the original appointment was made.
					(e)Compensation
					(1)Rates of
			 payEach member may be compensated at a rate not to exceed the
			 daily equivalent of the annual rate of basic pay in effect for a position at
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day during which each such member is engaged in the actual
			 performance of the duties of the Commission.
					(2)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions of
			 subchapter I of chapter 57 of title 5, United States Code, while away from the
			 home or regular place of business of the member in performance of the duties of
			 the Commission.
					(3)Prohibition of
			 compensation of federal employeesNotwithstanding the provisions
			 of paragraphs (1) and (2), any member of the Commission who is a full-time
			 officer or employee of the United States or a Member of Congress may not
			 receive additional pay, allowances, or benefits by reason their of service on
			 the Commission.
					(f)Meetings
					(1)Frequency
						(A)Quarterly
			 meetingsThe Commission shall meet at least quarterly.
						(B)Additional
			 meetingsIn addition to quarterly meetings, the Commission shall
			 meet at the call of the Chairperson or a majority of its members.
						(2)QuorumFive
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
					(3)Meeting by
			 telephone or other appropriate technologyMembers of the
			 Commission may meet using telephones or other suitable telecommunications
			 technologies if all members of the Commission are able to communicate with all
			 other members simultaneously.
					104.Director and
			 staff of commission; experts and consultants
				(a)Director
					(1)AppointmentThe
			 Commission shall have a director who shall be appointed by the chairperson of
			 the Commission with the approval of a majority of the members of the
			 Commission.
					(2)QualificationsTo
			 be eligible for appointment as the director, an individual shall be of
			 recognized standing and distinction in one or more of the following:
						(A)International,
			 national, or local public service.
						(B)Service-learning,
			 as defined in section 101(23) of the National and Community Service Act of 1990
			 (42 U.S.C. 12511(23)).
						(3)SalaryThe
			 director shall be paid at a rate determined by the chairperson with the
			 approval of the Commission, except that the rate of pay may not exceed the
			 maximum rate of basic pay for GS–15 of the General Schedule.
					(b)StaffWith the approval of the chairperson, the
			 director may appoint and fix the pay of additional qualified personnel as the
			 director considers appropriate, except that the rate of pay may not exceed the
			 maximum rate of basic pay for GS–15 of the General Schedule.
				(c)Experts and
			 ConsultantsWith the approval of the Commission, the director may
			 procure temporary and intermittent services in the same manner as an agency
			 under section 3109(b) of title 5, United States Code, but at rates for
			 individuals not to exceed the daily equivalent of the maximum annual rate of
			 basic pay for GS–15 of the General Schedule.
				(d)Staff of Federal
			 AgenciesUpon request of the Commission, the head of any
			 department or agency of the United States may detail, on a reimbursable basis,
			 any of the personnel of that department or agency to the Commission to assist
			 the Commission in carrying out its duties under this title.
				105.Powers of
			 commission
				(a)Hearings and
			 SessionsFor the purpose of carrying out this title, the
			 Commission may hold public hearings, sit and act at times and places, take
			 testimony, and receive evidence as the Commission considers appropriate.
				(b)Powers of
			 Members and AgentsIf authorized by the Commission, any member or
			 agent of the Commission may take any action that the Commission is authorized
			 to take by this title.
				(c)Obtaining
			 Official DataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out its duties under this title. Upon request of the chairperson, the
			 head of the department or agency shall furnish that information to the
			 Commission.
				(d)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
				(e)Physical
			 Facilities and EquipmentThe Architect of the Capitol shall
			 provide, on a nonreimbursable basis, suitable facilities and equipment for the
			 operation of the Commission.
				(f)Administrative
			 Support ServicesUpon the request of the Commission, the
			 Architect of the Capitol and the Administrator of General Services shall
			 provide to the Commission, on a nonreimbursable basis, the administrative
			 support services necessary for the Commission to carry out its duties under
			 this title.
				(g)Contract
			 AuthorityTo the extent provided in advance in appropriations
			 Acts, the Commission may contract with and compensate Government and private
			 agencies or persons for services necessary for the Commission to carry out its
			 duties under this title.
				106.Reports
				(a)Interim
			 ReportNot later than the last day of the 12-month period
			 beginning on the date of the enactment of this title, the Commission shall
			 submit to Congress an interim report on its activities.
				(b)Final
			 ReportNot later than the
			 last day of the 120-day period beginning on the date of submission of the
			 interim report required under subsection (a), the Commission shall submit to
			 Congress a final report containing a detailed statement of the findings of the
			 Commission, together with its recommendations for proposed legislation.
				107.TerminationThe Commission shall terminate not later
			 than 30 days after submitting its final report under section 106(b).
			IIDevelopment and
			 capacity building report
			201.Development and
			 capacity building reportNot
			 later than the last day of the one-year period beginning on the date of the
			 enactment of this Act, the Secretary of State, in consultation with the
			 Secretary of Energy and the Secretary of Commerce, shall submit to Congress a
			 report that—
				(1)details the extent
			 to which energy is reliably available in India and what portion of such energy
			 is produced through renewable means;
				(2)estimates the
			 investment, export, and job creation potential if United States industry plays
			 a central role in the production and distribution of renewable energy in
			 India;
				(3)estimates the
			 economic benefits and poverty reduction that would result if India’s energy
			 needs were substantially met through the use of renewable energy;
				(4)estimates the
			 level of greenhouse gasses that India would produce in the coming years if
			 India did not pursue renewable means of energy production;
				(5)contains
			 recommendations for the Federal Government and the private sector regarding the
			 provision of technical assistance to assist in the investment, production, and
			 distribution of renewable energy in India.
				IIIRenewable Energy
			 Council
			301.Renewable
			 energy council
				(a)EstablishmentNot later than 60 days after the date of
			 the enactment of this Act, the President shall seek to establish a permanent
			 joint renewable energy council between the United States and India.
				(b)PurposeThe
			 purpose of the council referred to in subsection (a) shall be to provide advice
			 to the President of the United States and the Prime Minister of India
			 concerning the promotion of environmentally sustainable economic growth in
			 India and the United States through public policy related to the pursuit and
			 facilitation of investment, production, and distribution of renewable energy in
			 India.
				(c)MembershipThe
			 membership of the council shall consist of—
					(1)representatives
			 from the legislative and executive branches of—
						(A)the Government of
			 the United States; and
						(B)the Government of
			 India; and
						(2)representatives
			 from the private sector in—
						(A)the United States;
			 and
						(B)India.
						
